DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 25 July 2022 has been entered in full.  Claims 2, 3, 5-10, 12, and 14 are amended. Claims 1, 4, 11, and 13 are cancelled.  Claim 15 is added.
Claims 2, 3, 5-10, 12, 14, and 15 are under consideration in the instant application.

Sequence Compliance
The Applicant’s response to the notice to comply with sequence listing requirements under 37 CFR §1.821-1.825 has been considered and is found persuasive. Therefore, the requirements set forth at page 2 of the Non-Final Rejection of 25 April 2022 are withdrawn.

Withdrawn Objections and/or Rejections
1.	The objections to claims 1-3, 8, 10, and 12-14 as set forth at page 3 of the previous Office Action of 25 April 2022 are withdrawn in view of the amended and cancelled claims (25 July 2022).
2.	The rejections of claims 3 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at pages 3-4 of the previous Office Action of 25 April 2022 are withdrawn in view of amended claim 3 and Applicant’s persuasive arguments (25 July 2022).
3.	The rejection of claims 5 and 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph as set forth at pages 4-5 of the previous Office Action of 25 April 2022 is withdrawn in view of the amended claims (25 July 2022).
4.	The rejection of claims 1, 5-7, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Eur J Immunol 46(Suppl 1): 122, 2016) as set forth at pages 5-6 of the previous Office Action of 25 April 2022 is withdrawn in view of the amended claims (25 July 2022). Specifically, Huang et al. do not teach a chimeric antigen receptor comprising an anti-CD47 scFv comprising the amino acid sequences of instant SEQ ID NOs: 11 and 12.
5.	The rejection of claims 1, 4-7, and 11 under 35 U.S.C. 103 as being unpatentable over Huang et al. (Eur J Immunol 46(Suppl 1): 122, 2016) and Falb et al. (WO 2017/123675) as set forth at pages 6-8 of the previous Office Action of 25 April 2022 is withdrawn in view of the amended claims (25 July 2022). Specifically, Huang et al. do not teach a chimeric antigen receptor comprising an anti-CD47 scFv comprising the amino acid sequences of instant SEQ ID NOs: 11 and 12.

New Claim Objections
6.	Claims 2, 3, 8, 10, and 15 are objected to because of the following informalities:  
6a.	In claim 2, line 8, after the phrase “is derived from”, the word “a” should be inserted.
6b.	In claim 2, line 8, after “amino”, the word “acid” is missing and should be inserted.
6c.	In claim 2, line 9, after “by a linker, or”, the phrase “an amino acid sequence” should be inserted (i.e., “…linked by a linker, or an amino acid sequence having at least 95% sequence identity thereof”).
6d.	In claim 3, line 2, after “amino”, the word “acid” is missing and should be inserted.
6e.	In claim 8, line 2, after “SEQ ID NO: 10, or”, the phrase “an amino acid sequence” and “thereof” should be inserted (i.e., “…SEQ ID NO: 10, or an amino acid sequence having at least 95% sequence identity thereof”).
6f.	In claim 10, line 1, the claim depends from itself.  This issue could be overcome, for example, by amending claim 10 to depend from claim 9.
6g.	In claim 10, line 2, after “SEQ ID NO: 17, or”, the phrase “an amino acid sequence” and “thereof” should be inserted (i.e., “…SEQ ID NO: 17, or an amino acid sequence having at least 95% sequence identity thereof”).
6h.	In claim 15, line 1, after “amino”, the word “acid” is missing and should be inserted.
6i.	Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

New Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2, from which claim 8 depends, recites a chimeric antigen receptor fusion protein comprising from N-terminus to C-terminus: (i) a single-chain variable fragment (scFv) comprising VH and VL, wherein the scFv is against CD47, (ii) a transmembrane domain, (iii) a co-stimulatory domain, and (iv) an activating domain, wherein the scFv is derived from humanized CD47 antibody and comprises the amino sequences of SEQ ID NOs: 11 and 12, linked by a linker, or having at least 95% sequence identity thereof.  Claim 8 recites the fusion protein of claim 2, which has the amino acid sequence of SEQ ID NO: 10.  However, the amino acid sequence of SEQ ID NO: 10 is a mouse CD47 scFv CAR sequence (see page 17 of the specification) and does not comprise the humanized anti-CD47 VH and VL amino acid sequences of SEQ ID NOs: 11 and 12, respectively.  
For example, the sequence alignments between SEQ ID NO: 10 and SEQ ID NOs: 11 and 12 are listed below for reference.

Qy= SEQ ID NO: 11
Db=SEQ ID NO: 10 

Query Match             90.0%;  Score 558;  DB 1;  Length 495;
  Best Local Similarity   88.1%;  
  Matches  104;  Conservative    9;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSGYGMSWVRQAPGKGLEWVATITSGGTYTYY 60
              ||||||||| ||:|||||:|||||||||||||||||||| | | ||||||||||||||||
Db         24 EVQLVESGGDLVKPGGSLKLSCAASGFTFSGYGMSWVRQTPDKRLEWVATITSGGTYTYY 83

Qy         61 PDSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCARSLAGNAMDYWGQGTLVTVSS 118
              |||||||||||||||||:||||::||::||||:|:||||||||||||||||| |||||
Db         84 PDSVKGRFTISRDNAKNTLYLQIDSLKSEDTAIYFCARSLAGNAMDYWGQGTSVTVSS 141

Qy= SEQ ID NO: 12
Db=SEQ ID NO: 10 


Query Match             80.9%;  Score 453;  DB 1;  Length 495;
  Best Local Similarity   76.6%;  
  Matches   82;  Conservative   16;  Mismatches    9;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSISDYLHWYQQKPGQAPRLLIYFASQRATGIPA 60
              :||:||||||||::||:| :|||||||:|||||||||||  ::||||| ||||  :|||:
Db        157 DIVMTQSPATLSVTPGDRVSLSCRASQTISDYLHWYQQKSHESPRLLIKFASQSISGIPS 216

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQGHGFPRTFGGGTKVEIK 107
              ||||||||:||||:|:|:||||  ||||| |||||||||||||:|||
Db        217 RFSGSGSGSDFTLSINSVEPEDVGVYYCQNGHGFPRTFGGGTKLEIK 263

Therefore, claim 8 does not include the limitations of claim 2 and does not further limit claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  This issue could also be overcome by amending claim 8 to recite the amino acid sequence of SEQ ID NO: 14 (which is the humanized CD47 scFv CAR) rather than SEQ ID NO: 10.

New Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 2, 5-10, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 2 is directed to a chimeric antigen receptor fusion protein comprising from N-terminus to C-terminus: (i) a single-chain variable fragment (scFv) comprising VH and VL, wherein the scFv is against CD47, (ii) a transmembrane domain, (iii) a co-stimulatory domain, and (iv) an activating domain, wherein the scFv is derived from humanized CD47 antibody and comprises the amino sequences of SEQ ID NOs: 11 and 12, linked by a linker, or having at least 95% sequence identity thereof.  Claim 8 recites that the fusion protein has the amino acid sequence of SEQ ID NO: 10, or at least 95% sequence identity.  Claim 10 recites that the fusion protein has the amino acid sequence of SEQ ID NO: 17, or at least 95% sequence identity.
The specification of the instant application teaches that the present invention demonstrates a high activity of CD47-CAR T cells against cancer cell lines with a high expression of CD47 (page 9, lines 10-16, 26-30). The specification continues to disclose that the inventors have designed humanized CD47 scFv that binds to human CD47 antigen by both ELISA and IHC staining using human tumor samples (page 9, lines 17-21). The specification teaches that the full-length amino acid sequence for mouse anti-CD47 scFv CAR is SEQ ID NO: 10 (page 17).  The specification indicates that the full-length humanized anti-CD47 VH amino acid sequence is SEQ ID NO: 11 and the full-length humanized anti-CD47 VL sequence is SEQ ID NO: 12 (page 18). The full-length humanized CD47 scFv amino acid sequence is SEQ ID NO: 13; the full-length humanized CD47 scFv CAR amino acid sequence is SEQ ID NO: 14; and the full-length amino acid sequence for the bispecific EGFR-CD47 CAR construct is SEQ ID NO: 17 (pages 18-20).  The specification simply mentions that each segment can be replaced with amino acid sequences having at least 95% identity thereto (page 15, lines 24-25; page 17, lines 29-30; page 19, lines 9-10).  The specification does not provide any additional disclosure or definition of the 95% sequence identity language.   
Therefore, the “at least 95% sequence identity” limitations recited in the instant claims are broadly interpreted by the Examiner as reading upon amino acid sequences (and nucleic acid sequences) that have at least 95% sequence identity to the original sequence (see claims 2, 8, 10). However, the specification does not teach any analogs, variants, substitutions, insertions, or deletions of the original amino acid sequences and nucleic acid sequences recited in the instant claims, other than the full-length sequences of SEQ ID NOs: 10-13 and 17. 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof.  In the instant case, the factors present in the claims for a chimeric antigen receptor (CAR) fusion protein is a structural characteristic that the CAR fusion protein comprises (i) a scFv comprising amino sequences having at least 95% sequence identity to SEQ ID NOs: 11 and 12 or (ii) an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 10 or 17 and (2) a functional characteristic of binding to CD47.  There is no identification of any particular sequence or structure of the scFvs or fusion proteins that must be conserved in order to provide the required function of binding CD47.  Thus, the claims are drawn to a genus of CAR fusion proteins and a genus of nucleic acid sequences encoding such.
The instant specification fails to disclose and there is no art-recognized correlation between the structure of the genus of variant sequences of SEQ ID NOs: 10-12 and 17 (at least 95% identical thereto) and the function of binding to CD47. In other words, the specification does not teach the structure which results in an amino acid sequence or nucleic acid sequence with the claimed required characteristics.  The description of the full-length sequences of SEQ ID NOs: 10-12 and 17 is not adequate written description of an entire genus of scFv and domain analogs and variants that have at least 95% sequence identity to SEQ ID NOs: 10-12 and 17.
The art recognizes that protein function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  
Regarding the single chain variable fragment (scFv) sequences recited in the instant claims, it is also well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). Dotti et al. also disclose that CARs consist of the variable regions of a monoclonal antibody or a single chain variable fragment (scFv) from the antigen binding domains of both heavy and light chains of a monoclonal antibody (Immunol Rev 257: 107-126, 2014; page 108, column 2, 2nd full paragraph, Figures 1 and 2). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA. Vol 79, page 1979, 1982) and Zhang et al. (mAbs 7(1): 42-52, 2005; page 45, column 2)). Zhang et al. also indicate that minor variations in variable heavy and light chain CDR1s and CDR2s may lead to loss of antigen binding (page 46, column 1). It is noted that numerous other publications also acknowledge that conservative substitutions would in fact change the binding ability of antibodies, if not substantially reduce the affinity (see Vasudevan et al., Blood Cell Mol Dis 32: 176-181, 2004;; Brummell et al, Biochemistry 32: 1180-1187, 1993;; Kobayashi et al., Protein Engineering 12: 879-844, 1999;; Burks et al., PNAS 94: 412-417, 1997;; Jang et al., Mol Immunol 35: 1207-1217, 1998; Brorson et al. J Immunol 163: 6694-6701, 1999;; Colman, Res Immunol 145: 33-36, 1994). Thus, the state of the art recognized that it would be highly unpredictable that chimeric antigen receptors (CARs) comprising specific domain amino acid sequence and nucleic acid sequence variants that have at least 95% sequence identity to the original sequences of SEQ ID NOs: 10-12 and 17, would maintain the required conformation and have the requisite antigen binding function.
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566).  In the instant application, the skilled artisan cannot envision the detailed chemical structure of the amino acid sequence and nucleic acid sequence variants that have at least 95% sequence identity to the original sequences of SEQ ID NOs: 10-12 and 17, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The scFv or fusion protein is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only (A) a chimeric antigen receptor fusion protein comprising from N-terminus to C-terminus: (i) a single-chain variable fragment (scFv) comprising VH and VL, wherein the scFv is against CD47, (ii) a transmembrane domain, (iii) a co-stimulatory domain, and (iv) an activating domain, wherein the scFv is derived from humanized CD47 antibody and comprises the amino sequences of SEQ ID NOs: 11 and 12, linked by a linker;; and (B) a fusion protein comprising the amino acid sequence of SEQ ID NO: 10, 14, or 17, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).   



9.	Claims 2, 5-10, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (A) a chimeric antigen receptor fusion protein comprising from N-terminus to C-terminus: (i) a single-chain variable fragment (scFv) comprising VH and VL, wherein the scFv is against CD47, (ii) a transmembrane domain, (iii) a co-stimulatory domain, and (iv) an activating domain, wherein the scFv is derived from a humanized CD47 antibody and comprises the amino sequences of SEQ ID NOs: 11 and 12, linked by a linker;; and (B) a fusion protein comprising the amino acid sequence of SEQ ID NO: 10, 14, or 17, does not reasonably provide enablement for (C) a chimeric antigen receptor fusion protein comprising from N-terminus to C-terminus: (i) a single-chain variable fragment (scFv) comprising VH and VL, wherein the scFv is against CD47, (ii) a transmembrane domain, (iii) a co-stimulatory domain, and (iv) an activating domain, wherein the scFv is derived from humanized CD47 antibody and comprises amino sequences having at least 95% sequence identity to SEQ ID NOs: 11 and 12 and (D) a fusion protein comprising an amino acid sequence at least 95% identical to the amino acid sequence of SEQ ID NO: 10 [14] or 17.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Claim 2 is directed to a chimeric antigen receptor fusion protein comprising from N-terminus to C-terminus: (i) a single-chain variable fragment (scFv) comprising VH and VL, wherein the scFv is against CD47, (ii) a transmembrane domain, (iii) a co-stimulatory domain, and (iv) an activating domain, wherein the scFv is derived from humanized CD47 antibody and comprises the amino sequences of SEQ ID NOs: 11 and 12, linked by a linker, or having at least 95% sequence identity thereof.  Claim 8 recites that the fusion protein has the amino acid sequence of SEQ ID NO: 10, or at least 95% sequence identity.  Claim 10 recites that the fusion protein has the amino acid sequence of SEQ ID NO: 17, or at least 95% sequence identity.
The specification of the instant application teaches that the present invention demonstrates a high activity of CD47-CAR T cells against cancer cell lines with a high expression of CD47 (page 9, lines 10-16, 26-30). The specification continues to disclose that the inventors have designed humanized CD47 scFv that binds to human CD47 antigen by both ELISA and IHC staining using human tumor samples (page 9, lines 17-21). The specification teaches that the full-length amino acid sequence for mouse anti-CD47 scFv CAR is SEQ ID NO: 10 (page 17).  The specification indicates that the full-length humanized anti-CD47 VH amino acid sequence is SEQ ID NO: 11 and the full-length humanized anti-CD47 VL sequence is SEQ ID NO: 12 (page 18). The full-length humanized CD47 scFv amino acid sequence is SEQ ID NO: 13; the full-length humanized CD47 scFv CAR amino acid sequence is SEQ ID NO: 14; and the full-length amino acid sequence for the bispecific EGFR-CD47 CAR construct is SEQ ID NO: 17 (pages 18-20).  The specification simply mentions that each segment can be replaced with amino acid sequences having at least 95% identity thereto (page 15, lines 24-25; page 17, lines 29-30; page 19, lines 9-10).  The specification does not provide any additional disclosure or definition of the 95% sequence identity language.   
Therefore, the “at least 95% sequence identity” limitations recited in the instant claims are broadly interpreted by the Examiner as reading upon amino acid sequences (and nucleic acid sequences) that have at least 95% sequence identity to the original sequence (see claims 2, 8, 10). However, the specification does not teach any analogs, variants, substitutions, insertions, or deletions of the original amino acid sequences and nucleic acid sequences recited in the instant claims, other than the full-length sequences of SEQ ID NOs: 10-13 and 17. 
The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These or other regions may also be critical determinants of antigenicity. These regions can tolerate only relatively conservative substitutions or no substitutions (see Wells, 1990, Biochemistry 29:8509-8517; Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495). However, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the VH and VL sequences and the scFv CAR sequences (and nucleic acids encoding such) which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity. The art recognizes that function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Indeed, Tokuriki et al. conclude that “a more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation” (see page 602, left column, 2nd paragraph).  Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (PNAS USA 101(25):9205-10, 2004), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract). There is little guidance in the specification indicating which amino acids are considered essential for the VH and VL sequences and the scFv CAR fusion proteins of the instant claims.
Additionally, it is not well established in the art that all variable domains are amenable to modifications much less even conservative.  Numerous publications acknowledge that conservative substitutions would in fact change the binding ability of antibodies if not substantially reduce the affinity. Zhang et al. indicate that minor variations in variable heavy and light chain CDR1s and CDR2s may lead to loss of antigen binding (mAbs 7(1): 42-52, 2005; page 46, column 1).  Brummell et al. (Biochemistry 32:1180-1187 (1993)) found that mutagenesis of the four HCDR3 contact residues for the carbohydrate antibody (Salmonella B O-polysaccharide) in no instance improved affinity but 60% of the mutants resulted in a 10-fold drop in binding constant (affinity electrophoresis value of 0.85), while still other mutants were lower (Table 1 and p. 1183, Col. 2, ¶2 to p. 1184, Col. 1, ¶1). Brummell demonstrate that no substitution retained antigen binding affinity similar to the wild type antibody despite targeted, conservative substitutions in known contact sites. Kobayashi et al. (Protein Engineering 12:879-844 (1999)) disclose that a scFv for binding a DNA oligomer containing a (6-4) photoproduct with Phe or Tyr substitutions at Trp 33 retained “a large fraction of the wild-type binding affinity, while the Ala substitution diminished antigen binding” (Table 1).  However, Kobayashi et al. note “replacing Trp 33 with Phe or Ala alters the local environment of the (6-4) photodimer since binding is accompanied by large fluorescence increases that are not seen with the wild-type scFv” (p. 883, Col. 2, ¶3).  Burks et al. (PNAS 94:412-417 (1997)) disclose scanning saturation mutagenesis of the anti-digoxin scFv (26-10) which also binds digitoxin and digoxigenin with high affinity and with 42-fold lower affinity to ouabain. One hundred fourteen mutant scFvs were characterized for their affinities for digoxin, digitonin, digoxignenin and oubain. Histogram analysis of the mutants (Figure 2) reveals that “not all residues are optimized in even high affinity antibodies such as 26-10, and that the absence of close contact with the hapten confers higher plasticity, i.e., the ability to tolerate a wider range of substitutions without compromising binding (p. 415, Col. 2, ¶4- p. 416, ¶1).  Vasudevan et al. (Blood Cells Mol Diseases 32: 176-181, 2004) indicate that the single amino acid substitution at position 108 in the H3 loop of monoclonal antibody AP7.4 alters the shape of the loop and changes the binding specificity from integrin αIIbβ3 to integrin αvβ3 (page 177, column 1; Table 1; page 180 through page 181, column 1).
Jang et al. (Molec. Immunol. 35:1207-1217 (1998)) teach that single amino acid mutations to the CDRH3 of a scFV derived from 2C10, an anti-dsDNA autoantibody, reduced the binding activity about 20-50% compared to the unmutated scFv (Table 4). Brorson et al. (J. Immunol. 163:6694-6701 (1999)) teach that single amino acid substitutions to the CDRs of IgM Abs for the bacterial protein, levan, are ablated.  Colman (Research in Immunol. 145:33-36 (1994)) teaches that single amino acid changes within the interface of an antibody-antigen complex are important and that inasmuch as the interaction can tolerate amino acid sequence substitutions, “a very conservative substitution may abolish binding” while “in another, a non-conservative substitution may have very little effect on the binding” (p. 35, Col. 1, ¶1).  
Furthermore, the relevant art teaches that while CDR3 is important for antigen-binding, the conformations of other CDRs as well as framework residues also influence binding. MacCallum et al. (J Mol Biol. 262: 732-745, 1996) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col). De Pascalis et al. (The Journal of Immunology. 169: 3076-3084, 2002) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column). The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochemical and Biophysical Research Communications 307: 198-205, 2003), who constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al. also teach that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column). Vajdos et al. (J Mol Biol. 320: 415-428, 2002) teach that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left column). Holm et al. (Mol Immunology 44: 1075-1084, 2007) describe the mapping of an anti-cytokeratin antibody where although residues in the CDR3 of the heavy chain were involved in antigen binding, unexpectedly a residue in CDR2 of the light chain was also involved (abstract). Chen et al. (J Mol Biol. 293: 865-881, 1999) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866). Wu et al. (J Mol Biol. 294: 151-162, 1999) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col) but certain residues have been identified as important for maintaining conformation. Sela-Culang et al. (Front Immunol 4: 302, 2013) also teach that it is now well-established that some framework residues may play an important role in antigen binding (page 7, column 1, last full paragraph through entirety of column 2).
The amount of experimentation required to generate amino acid sequence and nucleic acid sequence variants that have at least 95% sequence identity to SEQ ID NOs: 10-12 and 17 would not have been routine, much less could one of ordinary skill in the art predict that any one or combination of all the variants encompassed by the instant claims would result in the CAR fusion protein having antigen binding activity.  Because of this lack of guidance in the instant specification, the extended experimentation that would be required to determine which amino acid sequences and modifications would be acceptable to retain occluding structural and functional activity, and the fact that the relationship between the sequence of a protein/peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable, it would require an undue amount of experimentation for one of skill in the art to arrive at the large number of variants of SEQ ID NOs: 10-12 and 17 of the encompassed claims.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the genus of amino acid sequence and nucleic acid sequence variants in the claims in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  
Due to the large quantity of experimentation necessary to generate all possible amino acid sequence and nucleic acid sequence variants that have at least 95% sequence identity to SEQ ID NOs: 10-12 and 17 and screen such for the desired functional activity; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.
Conclusion
Claims 2, 5-10, 12, and 14 are rejected.  Claims 3 and 15 are objected.  It is noted that the amino acid sequences of SEQ ID NOs: 10, 12, 13, 14, and 17 are free of the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
02 November 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647